NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 10-2105
                                     _____________

                           UNITED STATES OF AMERICA

                                            v.

                                 TRAVON DAWKINS,

                                               Appellant.
                                   _______________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                      (D.C. Crim. Action No. 09-cr-00163)
                     District Judge: Honorable Alan N. Bloch
                                 _______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  February 10, 2011
                                  _______________

          Before: JORDAN, GREENAWAY, JR., and GARTH, Circuit Judges

                             (Opinion Filed March 22, 2011)
                                   _______________

                                       OPINION
                                   ________________

GREENAWAY, JR., Circuit Judge

      Appellant Travon Dawkins (“Dawkins”) appeals his judgment and sentence,

entered on April 15, 2010. For the reasons that follow, we will affirm.
         Because we write primarily for the parties, we need not repeat the facts or

procedural history of this case, which the District Court has previously set forth. (App.

Vol. I 1-15.) Dawkins argues that the District Court erred in denying his motion to

suppress evidence found during a Terry1 search because the stop of the vehicle and the

resultant seizure were not supported by probable cause or reasonable suspicion. Dawkins

contends that the resultant frisk and search of his person, the evidence seized (crack

cocaine and marijuana), and his answers to questions are all “tainted by the illegality of

the initial stop under the „fruit of the poisonous tree‟ doctrine and the evidence must be

suppressed.” (Appellant‟s Br. at 6).

         In its detailed Order, the District Court thoroughly explained its reasons for

denying the motion to suppress. (See App. Vol. I 6-14.) First, the Court held that the

initial vehicle stop on February 23, 2006 was permissible because it was necessary to

allow the officers to execute an arrest warrant on the passenger, Billy Love Dawkins

(“B.L.”). Therefore, the officers were justified in stopping Dawkins‟s vehicle. Second,

there was reasonable suspicion to frisk Dawkins. An investigatory stop is permissible

under the Fourth Amendment if it is lawful. The officer must have a reasonable suspicion

that the person apprehended is committing or has committed a criminal offense. In order

to engage in a frisk after an investigatory stop, the officer must reasonably suspect that

the person stopped is armed and dangerous. Terry, 392 U.S. at 30. The officers met the


1
    Terry v. Ohio, 392 U.S. 1 (1968).

                                               2
first condition by lawfully stopping the vehicle, armed with the knowledge of the

outstanding arrest warrant for B.L., and detaining Dawkins pending B.L.‟s arrest.

Moreover, the fact that Dawkins appeared to be attempting to flee gave the officers

reasonable suspicion that he was armed and dangerous. The District Court found that the

officers had a reasonable suspicion that Dawkins was armed and dangerous, particularly

because he was in the company of a well known drug trafficker, who was known to carry

weapons and to associate with individuals who carry weapons. In addition, B.L. had

made threats against the police; specifically, against one of the arresting officers, Officer

Sealock.

       The District Court‟s Order succinctly and accurately analyzed the relevant law and

applied it to the facts here. We find that the District Court properly denied the motion to

suppress. Further, the scope of the frisk was permissible and the drugs lawfully seized

because the frisking officer concluded that the bulges in Dawkins‟s pants were

contraband before he eliminated the possibility that they were weapons. See United

States v. Yamba, 506 F.3d 251, 259 (3d Cir. 2007).

       Accordingly, we will affirm the District Court‟s Order.




                                              3